Opinion issued June 28, 2012.




                                      In The
                              Court of Appeals
                                     For The
                          First District of Texas

                              NO. 01-12-00348-CR
                                   ____________

                       GERMAN JESSE PENA, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 338th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1320749


                          MEMORANDUM OPINION

      Appellant, German Jesse Pena, pleaded guilty to the felony offense of

aggravated assault. The trial court found appellant guilty, and in accordance with

the terms of appellant’s plea agreement with the State, sentenced appellant to

confinement for two years in the Institutional Division of the Texas Department of
Criminal Justice. Appellant has filed a pro se notice of appeal. We dismiss the

appeal.

      In a plea-bargain case, a defendant may only appeal those matters that were

raised by written motion filed and ruled on before trial or after getting the trial

court’s permission to appeal. TEX. R. APP. P. 25.2(a)(2). An appeal must be

dismissed if a certification showing that the defendant has the right of appeal has

not been made part of the record. TEX. R. APP. P. 25.2(d).

      Here, the trial court’s certification is included in the record on appeal. See id.

The trial court’s certification states that this is a plea-bargain case and that the

appellant has no right of appeal. See TEX. R. APP. P. 25.2(a)(2). The record

supports the trial court’s certification. See Dears v. State, 154 S.W.3d 610, 615

(Tex. Crim. App. 2005). Because appellant has no right of appeal, we must dismiss

this appeal. See Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006) (“A

court of appeals, while having jurisdiction to ascertain whether an appellant who

plea-bargained is permitted to appeal by Rule 25.2(a)(2), must dismiss a prohibited

appeal without further action, regardless of the basis for the appeal.”).

      Accordingly, we dismiss the appeal for want of jurisdiction. We dismiss all

pending motions as moot.

                                   PER CURIAM

Panel consists of Chief Justice Radack and Justices Jennings and Keyes.
                                           2
Do not publish. TEX. R. APP. P. 47.2(b).




                                           3